DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an assembly for maturing distilled spirts, classified in B65D88/121.
II. Claim 20, drawn to a method for distilling spirits, classified in C12H1/22.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process such as the process as taught by Hall (U.S. 2020/0181548 A1) that teaches an accelerated maturation process.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

This application contains claims directed to the following patentably distinct species:
Species I discloses an assembly for maturing distilled spirits classified in classification B65D88/121, and

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.
Species II a plurality of maturing assemblies in a stacked configuration.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Further, for species II the feature, “a plurality of maturing assemblies in a stacked configuration”, needs to be searched which is not required for species I.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Terry Wright on 26 July 2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-19 and species I claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3-5, 10 each recite the feature “of about” when referring to a light reflective value (LRV), Amgen, Inc.  v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).
Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 1.
6 recites the limitation "containers" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on claim 6.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 3-5, 9-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillaha (U.S. 3,141,537 A) in view of Kaczanowski et al. (U.S. 9,980475 B2) using Design Pine (Pine) and the Concord Consortium (Concord) as references for Reliance on Common Knowledge in the Art (MPEP § 2144.03).
With regard to claim 1, Dillaha discloses an assembly capable of maturing distilled spirits, comprising: a shipping container (10, Fig. 1) having two side walls (37 and 39, Fig. 3), a floor (bottom of 11, Fig. 1), a roof (top of 11, Fig. 1), a closed end (38, Fig. 3), and an open end (at 14 and 15, Fig. 1) defining an internal cavity (11, Fig. 1); and a racking system positioned within the internal cavity of the shipping container (Fig. 3), the racking system including a racking column attached to a pair of racking rails for supporting one or more barrels inside the shipping container (22, Fig. 2).
Dillaha does not disclose wherein an external surface of each of the two side walls has a light reflective value of less than about 10 and an external surface of the roof has a light reflective value of about 75 or more to induce a convective air flow around the racking system.
Kaczanowski teaches that a shipping container that if the container is painted with a brown paint the internal temperature of the container will be higher than the same container painted white.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the same shipping container painted different colors as taught by Kaczanowski to modify the invention of Dillaha in order to show how different color tones affect the interior temperature of the container.

With regard to claim 3, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention.
Further, if the sidewalls of the container have an LRV of less than about 10 and because the closed end of the container would be considered as a lower part of the side wall structure it would be obvious to a POSITA that the closed end of the container would also have a LVR of less than about 10.
With regard to claim 4, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention.
With regard to claim 5, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention.
There is further evidence at www.diamondvogel.com/architectural/coloressentials-lrv that the shade White Glove has an LRV of 88.
With regard to claim 9, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention wherein the shipping container further includes a door attached to each side wall of the shipping container at the open end, each door for sealably closing the open end of shipping container (14 and 15, Fig. 2).
With regard to claim 10, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention.

With regard to claim 13, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention herein each of the pair of racking rails are spaced at a distance from one another sufficient to support the one or more barrels upon positioning the one or more barrels in a horizontal configuration (Fig. 2).

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillaha-Kaczanowski as applied above in claim 1 above in further view of Angelone (U.S. 4,955,494 B2).
With regard to claim 6, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention.
Dillaha-Kaczanowski does not disclose wherein the shipping container includes one or more louvers for adjusting the air flow into the shipping containers.
Angelone teaches a container (10, Fig. 2) that includes one or more louvers (68, Fig. 1) capable of adjusting the air flow into the container.
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the louvers as taught by Angelone to modify the invention of Dillaha-Kaczanowski in order to allow fresh air to replace air evacuated by turbines (C3:L4-5).
With regard to claim 7, Dillaha-Kaczanowski-Angelone as applied in claim 6 above discloses the claimed invention.

It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the louver on the closed end of the shipping container to help better induce convective air flow.
With regard to claim 8, Dillaha-Kaczanowski-Angelone as applied in claim 6 above discloses the claimed invention.
Dillaha-Kaczanowski-Angelone does not disclose expressly wherein the one or more louvers wherein the one or more louvers comprises three louvers. A POSITA would realize that a mere duplication of parts would allow there to be three or more louvers (see MPEP § 2144(VI)(B)).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the three louvers because the more louvers the better the air flow.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillaha-Kaczanowski as applied above in claim 1 above in further view of Wallace (U.S. 2015/0337527 A1).
With regard to claim 11, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention.

Wallace teaches a racking system (12, Fig. 1) wherein the racking system is secured to the floor and the roof of the shipping container (¶ 177).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the racking system as taught by Wallace to modify the invention of Dillaha-Kaczanowski that provides a steel frame shaped as a rectangular parallelepiped that utilizes the ISO cargo container as the basis for its exterior dimensions (¶ 12).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dillaha-Kaczanowski as applied above in claim 1 above in further view of Lilienfeld (U.S. 2,471,693 A).
With regard to claim 12, Dillaha-Kaczanowski as applied in claim 1 above discloses the claimed invention.
Dillaha-Kaczanowski does not disclose wherein the racking column and the pair of racking rails are comprised of wood. 
Lilienfeld teaches a racking column (10, Fig. 1) and a pair of racking rails (11, Fig. 1) that are made of wood (C2:L43-44).
It would have been obvious to a person skilled in the art at the time of filing the invention to use the teaching of the wooden rack as taught by Lilienfeld to modify the invention of Dillaha-Kaczanowski in order to stack identical articles (C1:L26-27).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979.  The examiner can normally be reached on 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735           .

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735